


110 HR 2263 IH: Commercial Truck Highway Safety

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		1I
		110th CONGRESS
		1st Session
		H. R. 2263
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mr. Michaud (for
			 himself and Mr. Allen) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish a commercial truck highway safety
		  demonstration program in the State of Maine, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Truck Highway Safety
			 Demonstration Program Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Public safety on
			 the highways of the United States is a paramount concern of all who use the
			 highways and all who prescribe public policy for the use of those highways,
			 including public policy on the operation of heavy commercial trucks on
			 highways.
			(2)Federal highway
			 funding law effectively imposes a limit of 80,000 pounds on the weight of
			 vehicles permitted to use Interstate System highways.
			(3)The administration
			 of this law in Maine has forced heavy tractor-trailer and tractor-semitrailer
			 combination vehicles, traveling into Maine from neighboring States and Canada,
			 to divert onto small State and local roads where higher vehicle weight limits
			 apply under Maine law.
			(4)The diversion of
			 those vehicles onto such roads causes significant economic hardships and safety
			 challenges for small communities located along those roads.
			(5)Permitting heavy
			 commercial vehicles, including tanker trucks carrying hazardous material and
			 fuel oil, to travel on Interstate System highways in Maine—
				(A)would enhance
			 public safety by reducing—
					(i)the
			 number of heavy vehicles that use town and city streets in Maine; and
					(ii)as
			 a result, the number of dangerous interactions between those heavy vehicles and
			 such other vehicles as school buses and private vehicles; and
					(B)would reduce the
			 net highway maintenance costs in Maine because the Interstate System highways,
			 unlike the secondary roads of Maine, are built to accommodate heavy vehicles
			 and are, therefore, more durable.
				3.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Covered
			 Interstate System highway
				(A)In
			 generalThe term covered Interstate System highway
			 means a highway within the State of Maine that is designated as a route on the
			 Interstate System, except as provided in subparagraph (B).
				(B)ExceptionThe
			 term does not include any portion of a highway that, as of the date of
			 enactment of this Act, is exempted from the requirements of section 127(a) of
			 title 23, United States Code, by the last sentence of such section.
				(2)Interstate
			 SystemThe term Interstate System has the meaning
			 given that term in section 101(a) of title 23, United States Code.
			4.Maine truck
			 safety demonstration programThe Secretary of Transportation shall carry
			 out a program, in the administration of this Act, to demonstrate the effects on
			 the safety of the overall highway network in the State of Maine that would
			 result from permitting vehicles described in section 5(b) to be operated on the
			 Interstate System highways within the State.
		5.Waiver of highway
			 funding reduction relating to weight of vehicles using Interstate System
			 highways
			(a)Prohibition
			 relating to certain vehiclesNotwithstanding section 127(a) of
			 title 23, United States Code, the total amount of funds apportioned to the
			 State of Maine under section 104(b)(1) of such title for any period may not be
			 reduced under such section 127(a) on the basis that the State of Maine permits
			 a vehicle described in subsection (b) to use a covered Interstate System
			 highway.
			(b)Combination
			 vehicles in excess of 80,000 poundsA vehicle referred to in
			 subsection (a) is a vehicle having a weight in excess of 80,000 pounds
			 that—
				(1)consists of a
			 3-axle tractor unit hauling a single trailer or semitrailer; and
				(2)does not exceed
			 any vehicle weight limitation that is applicable under the laws of the State of
			 Maine to the operation of such vehicle on highways in Maine not on the
			 Interstate System, as such laws are in effect on the date of enactment of this
			 Act.
				(c)Effective date
			 and termination
				(1)Effective
			 date
					(A)Date of
			 satisfaction of administrative conditions by MaineThe
			 prohibition in subsection (a) shall take effect on the date on which the
			 Secretary of Transportation notifies the Commissioner of Transportation of the
			 State of Maine, in writing, that—
						(i)the
			 Secretary has received the plan described in paragraph (1) of section 6;
			 and
						(ii)the
			 Commissioner has established a highway safety committee as described in
			 paragraph (2) of section 6 and has issued rules and procedures for the
			 collection of highway safety data as described in paragraph (3) of section
			 6.
						(B)Permanent
			 effectAfter taking effect, the prohibition in subsection (a)
			 shall remain in effect unless terminated under paragraph (2).
					(2)Contingent
			 terminationThe prohibition in subsection (a) shall terminate 3
			 years after the effective date applicable under paragraph (1) if, before the
			 end of such 3-year period, the Secretary—
					(A)determines
			 that—
						(i)operation of
			 vehicles described in subsection (b) on covered Interstate System highways has
			 adversely affected safety on the overall highway network in Maine; or
						(ii)the
			 Commissioner has failed to use the highway safety committee as described in
			 paragraph (2)(A) of section 6 or to collect data as described in paragraph (3)
			 of section (6); and
						(B)publishes the
			 determination, together with the date of the termination of the prohibition, in
			 the Federal Register.
					(d)Consultation
			 regarding termination for safetyIn making a determination under
			 subsection (c)(2)(A)(i), the Secretary shall consult with the highway safety
			 committee established by the Commissioner in accordance with section 6.
			6.Responsibilities
			 of the State of MaineFor the
			 purposes of section 5, the State of Maine satisfies the conditions of this
			 section if the Commissioner of Transportation of the State of Maine—
			(1)submits to the
			 Secretary of Transportation a plan for satisfying the conditions set forth in
			 paragraphs (2) and (3);
			(2)establishes and
			 chairs a highway safety committee that—
				(A)the Commissioner
			 uses to review the data collected pursuant to paragraph (3); and
				(B)consists of
			 representatives of—
					(i)agencies of the
			 State that have responsibilities related to highway safety;
					(ii)municipalities of
			 the State;
					(iii)organizations
			 that have evaluation or promotion of highway safety among their principal
			 purposes; and
					(iv)the
			 commercial trucking industry; and
					(3)collects data on
			 the net effects that the operation of vehicles described in section 5(b) on
			 covered Interstate System highways has on the safety of the overall highway
			 network in the State, including the net effects on single-vehicle and
			 multiple-vehicle collision rates for such vehicles.
			
